                   UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Jaideep S. Chawla

     v.                                  Case No. 18-cv-238-SM
                                         Opinion No. 2019 DNH 067
Michael J. Heffernan, in his
official capacity as Commissioner
of the Massachusetts Department
of Revenue; U.S. Department of
Justice; United States of America


                             O R D E R

     Pursuant to an order dated June 28, 2018, document no. 29,

the above-captioned action was transferred to the United States

District Court for the District of Massachusetts and then

terminated as an action in this court.   Jaideep Chawla, who

brought the above-captioned action, now moves this court to

reopen the case and: (1) give him an evidentiary hearing; (2)

inspect certain public records in camera; and (3) “order . . .

the Office of the Inspector General of the U.S. Department of

Justice to produce an audit report as to all payments made under

the [DOJ’s] Equitable Sharing Program to the Office of the

Attorney General of the Commonwealth [of Massachusetts] during

the years 2014-2016,” Mot. to Reopen (doc. no. 30) 1-2.     The two

federal defendants object.   For the reasons that follow,

Chawla’s motion to reopen is denied, as is his pending motion to

take judicial notice.



                                 1
     By way of background, it is undisputed that after Chawla’s

case was transferred to the District of Massachusetts: (1) it

was assigned to Judge Sorokin; (2) Judge Sorokin dismissed

Chawla’s claims and closed the case; and (3) Chawla appealed

Judge Sorokin’s dismissal to the First Circuit, where the appeal

is now pending.

     As the legal basis for the substantive relief he seeks in

his motion, i.e., a hearing, in camera review, and injunctive

relief, Chawla cites: (1) the federal supplemental-jurisdiction

statute, 28 U.S.C. § 1367; (2) a Massachusetts public-records

statute, Mass. Gen. Laws ch. 66, § 10A(d)(ii); and (3) “this

Court’s inherent authority to ensure the due administration of

the law,” Mot. to Reopen (doc. no. 30) 3.    However, Chawla does

not explain how the court has jurisdiction over the above-

captioned action.    Jurisdiction, in turn, is at issue because

this court transferred Chawla’s case to the District of

Massachusetts.

     With respect to the effects of a transfer, a leading

treatise explains:

          When a motion for transfer under 28 U.S.C.A. §
     1404(a) is granted and the papers are lodged with the
     clerk of the transferee court, the transferor court .
     . . lose[s] jurisdiction over the case and may not
     proceed further with regard to it.

15 Charles Alan Wright et al., Federal Practice and Procedure §

3846 (4th ed. 2014).    The foregoing rule has been recognized in


                                  2
this circuit.   See, e.g., Walter v. Isherwood Enters., Inc., No.

2:13-cv-00445, 2014 WL 2095207, at *5 (D. Me. May 20, 2014)

(ruling that transferor court “retained jurisdiction over

[transferred] case until [it] was received in [transferee]

Court”); PPG Indus., Inc. v. Webster Auto Parts, Inc., 849 F.

Supp. 8, 9 (D. Mass. 1994) (ruling that where plaintiff filed

several motions in transferor court after transferee court had

docketed transferred case and assigned presiding judge,

transferor court lacked jurisdiction to entertain plaintiff’s

motions) (citing In re Spillane, 884 F.2d 642, 645-56 (1st Cir.

1989)). 1

     Chawla’s case was transferred to the District of

Massachusetts under 28 U.S.C. § 1404(a).   Once the papers were

lodged with the clerk of that court, this court lost

jurisdiction over Chawla’s claims.   Because this court lost

jurisdiction over Chawla’s claims, and because nothing has


     1 The rule divesting a federal court of jurisdiction over a
case it has transferred is also well recognized outside this
circuit. See, e.g., In re McGraw-Hill Global Educ. Holdings
LLC, 909 F.3d 48, 55-56 (3d Cir. 2018) (explaining that
transferor court retains jurisdiction over transferred case only
until transferee court proceeds with the action); HealthTrio,
Inc. v. Centennial River Corp. (In re HealthTrio, Inc.), 653
F.3d 1154, 1156 (10th Cir. 2011) (citing Hudson United Bank v.
Chase Manhattan Bank of Conn., N.A., 43 F.3d 843, 845 n.4 (3d
Cir. 1994) (explaining that transferor court loses jurisdiction
once transfer is complete, which occurs “when the files in a
case are physically transferred to the transferee court”);
Chrysler Credit Corp. v. Country Chrysler, Inc., 928 F.2d 1509,
1516–17, 1520 (10th Cir. 1991) (same)).


                                 3
happened to restore jurisdiction, this court may not proceed any

further with regard to the above-captioned action.

      Accordingly, Chawla’s motion to reopen, document no. 30, is

denied.   And, for that reason, his motion to take judicial

notice, document no. 31, is denied as moot.

      SO ORDERED.

                                     ____________________________
                                     Steven J. McAuliffe
                                     United States District Judge

April 15, 2019

cc:   All pro se parties and counsel of record




                                 4
